                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


GEOFFREY REESE,                                 )
                                                )
                Plaintiff                       )
v.                                              )       No. 1:18-cv-00421-JDL
                                                )
RANDALL LIBERTY, et al.,                        )
                                                )
                Defendants                      )


               MEMORANDUM DECISION AND ORDER ON DEFENDANTS’
                MOTION TO RETAIN CONFIDENTIALITY DESIGNATIONS

        In this civil rights case arising from the alleged use of excessive force against the plaintiff,

a prisoner at Maine State Prison (“Prison”), when corrections officers sprayed him with a chemical

agent during a so-called “cell extraction” in May 2016, see First Amended Complaint (ECF No.

32) ¶¶ 1,14-16, the defendants seek to retain “attorneys’ eyes only” designations as to three

categories of documents and related testimony, see generally Defendants’ Motion To Retain

Confidentiality Designations (“Motion”) (ECF No. 28). I conclude that the defendants have shown

the requisite good cause to retain that designation based on prison safety and security concerns

and, accordingly, grant the Motion.

                                  I. Applicable Legal Standards

     The parties’ confidentiality order provides, in relevant part:

        [The] defendants may designate certain Department of Corrections policies, and
        other information as “Confidential – Not to be disclosed to Plaintiff.” When such
        documents and information are so designated, plaintiff’s counsel may not disclose
        the documents to plaintiff without a further order and specific permission of the
        Court and upon such terms as the Court shall set.

Consent Confidentiality Order (“Confidentiality Order”) (ECF No. 16) ¶ 6(b)(2).                    The

Confidentiality Order provides that a party may object to the designation of a document as


                                                    1
confidential, following which the objecting party and the designating party must meet and confer

to attempt to resolve the objection in good faith. See id. ¶ 9(a)-(b). Failing such resolution, the

designating party may file a motion to retain its designation, with respect to which it bears “the

burden to show good cause” for the designation’s retention. Id. ¶ 9(c); see also Fed. R. Civ. P.

26(c)(1) (court may issue protective order on showing of “good cause”).

       “A finding of good cause must be based on a particular factual demonstration of potential

harm, not on conclusory statements.” Anderson v. Cryovac, Inc., 805 F.2d 1, 7 (1st Cir. 1986).

The “good cause” standard “is a flexible one that requires an individualized balancing of the many

interests that may be present in a particular case.” Gill v. Gulfstream Park Racing Ass’n, Inc., 399

F.3d 391, 402 (1st Cir. 2005) (citation and internal quotation marks omitted).

                                       II. Background

       Pursuant to the Confidentiality Order, the plaintiff objected to the defendants’ designation

of four categories of documents, as well as portions of deposition transcripts discussing those

documents, as for attorneys’ eyes only. See Plaintiff’s Objections to Defendants’ Confidentiality

Order Designations, Exh. A (ECF No. 28-1) to Motion. The parties conferred and resolved their

dispute over one category of documents, leaving the following three categories (and relevant

portions of deposition transcripts) at issue: (i) 2016 Department of Corrections (“DOC”) policies

governing the use of force, including the use of chemical agents and cell extractions, (ii) 2016

DOC training materials on cell extraction procedures, and (iii) the 2016 Instructor Manual for

Sabre OC Aerosol Projectors (“2016 Sabre Manual”).             See generally Motion; Plaintiff’s

Opposition to Attorneys’ Eyes Only Confidentiality Designation (“Opposition”) (ECF No. 29) at

4-6.




                                                 2
       In support of their motion, the defendants provide the affidavit of Troy Ross, the Prison’s

Deputy Warden in charge of security, stating:

               2.      For many years, [DOC] policies concerning the use of force –
       including those governing the use of chemical agents and cell extractions – have
       been kept confidential from the prison population. These policies govern delicate
       circumstances where prisoners are noncompliant and/or pose a danger to
       themselves or those around them, and they are designed to promote the safety and
       security of prisoners and staff, and the maintenance of order in [DOC] facilities.

               3.      The confidentiality of these policies is essential to maintaining
       prison security, order, and discipline. If prisoners had access to these policies, they
       could forecast how corrections officers would respond in given circumstances,
       enabling them to frustrate legitimate penological efforts, and putting the lives of
       corrections officers at risk.

               4.       Training materials, including the cell extraction training unit at
       issue, are not released to prisoners for the same reason. The cell extraction training
       unit is based on the cell extraction policy, and it provides detailed descriptions of
       the circumstances justifying a cell extraction; the positioning and roles of
       corrections officers carrying out a cell extraction; and the steps officers take
       depending on the behavior of the subject prisoner. Prisoners could use any of this
       information to thwart a cell extraction, or to otherwise harm the corrections officers
       involved.

               5.      The confidentiality of the [2016 Sabre Manual] is important for
       similar reasons. The manual, which Sabre does not make public, sets forth
       instructions and guidelines on which [DOC] policy is based. For example, the
       manual describes how corrections officers employ chemical agents (e.g., minimum
       deployment distance, duration of spray, and positioning), and identifies the
       specifications of OC products used at the prison (e.g., capacity, propellant, and
       safety mechanisms). Any of this information could be used to undermine the efforts
       of correctional officers to use OC spray for legitimate penological purposes, or to
       place the officers employing those agents at risk of harm.

               6.       In my capacity as Deputy Warden, I have been privy to several
       instances in which prisoners have used information about how correctional officers
       are trained or directed to act in sensitive circumstances to (a) stage attacks on
       officers (e.g., by luring them into booby-trapped cells), or (b) frustrate attempts to
       secure compliance (e.g., by anticipating how officers will respond to particular
       conduct). Preventing the spread of this information is therefore paramount.

                7.      Unfortunately, when information of this nature becomes available,
       it is readily circulated among the prison population. If even one prisoner were to



                                                 3
       learn the details of the prison’s use of force policies, for example, that information
       would spread and the impact on the prison would multiply in kind.

               8.     The fact that the policies and training materials at issue are three
       years[] old does not reduce the risk posed by the release and spread of the
       information contained therein. While the use of force policies have changed since
       2016, they remain sufficiently similar to the 2016 policies – e.g., with regard to the
       circumstances in which force may be used, and the steps involved in a cell
       extraction – that prisoners could use that information to hinder efforts to maintain
       prison safety and security and to put corrections officers in harm’s way. It is for
       this reason, among others, that the [DOC] does not release outdated use of force
       policies.

Affidavit of Troy Ross (“Ross Aff.”), Exh. B (ECF No. 28-2) to Motion, ¶¶ 2-8.

                                         III. Discussion

       As the defendants note, see Motion at 3, courts have approved attorneys’ eyes only

designations as a means of balancing prison security concerns against an inmate’s right of access

to relevant discovery, see, e.g., White v. Jindal, Civil Action No. 13-CV-15073, 2015 WL 181670,

at *8 (E.D. Mich. Jan. 14, 2015) (granting pro se inmate’s motion to appoint counsel when his

“discovery requests related to other inmates’ disciplinary records raise[d] a delicate issue that

pit[ted] security concerns against [his] right to discoverable information under the Federal Rules”

and directing that those materials be produced to the plaintiff’s counsel for attorneys’ eyes only);

Ellis v. Navarro, No. C 07-05126 SBA (LB), 2012 WL 1294205, at *1-2 (N.D. Cal. Apr. 16, 2012)

(overruling agency’s objection to the production of highly sensitive jail-investigation records;

holding that release of summary reports of those records for plaintiff’s attorneys’ eyes only

adequately addressed safety and security concerns); compare, e.g., Williams v. Williams, No. C

07-04464 CW (LB), 2011 WL 863500, at *3-4 (N.D. Cal. Mar. 10, 2011) (granting defendant

prison guard’s motion for protective order regarding production of sensitive prison documents,

including use of force policy, to plaintiff inmate after defendant noted that plaintiff’s pro se status

“remove[d] the option of limiting disclosure to inmate’s counsel to mitigate the security concern”).


                                                  4
       The plaintiff counters that the defendants fail to meet the “heightened burden” of an

attorneys’ eyes only designation, which requires “a heightened showing of need[.]” Opposition at

4. He argues that, in this case, “any remote risk of harm” from the disclosure of the 2016 materials

to him is outweighed by his need to consult with his attorneys regarding these “crucially relevant

case materials[.]” Id. Indeed, he asserts, the designation of these materials as for attorneys’ eyes

only “prevents counsel from satisfying basic ethical rules, like keeping the client apprised about

the litigation, providing a complete and candid evaluation about the likelihood of success on the

case, and freely consulting with the client about potential avenues for discovery.” Id. at 4 & n.5

(citing Me. R. Prof. Conduct 1.4).

       He posits that the defendants’ interest in the secrecy of the 2016 policies and training

materials is “low” because (i) those materials are outdated and have been superseded, see id. at 5

(citing Poitras v. Dep’t of Homeland Sec., 303 F. Supp. 3d 136, 157 (D.D.C. 2018), for the

proposition that “[l]aw enforcement interests in outdated materials stale over time”), (ii) the

defendants’ showing that the 2016 policies are sufficiently similar to the current ones is “fatally

vague” and “fails to acknowledge that somebody viewing only the outdated policies has no way

of knowing which provisions have been changed[,]” id., and (iii) the defendants rely on general

security risks that assume all prisoners would have access to the policies and training materials

without addressing the risk posed by sharing those documents with him, specifically, see id. at 4-

5.

       The plaintiff adds that the defendants’ showing regarding the 2016 Sabre Manual is

deficient because they articulate no specific risk of harm arising from sharing that document with

him and concede that they originally opted not to designate it as for attorneys’ eyes only. See id.

at 6; see also Motion at 1 (acknowledging that defendants redesignated the 2016 Sabre Manual



                                                 5
from “Confidential – Subject to Protective Order” to “Confidential – Not to be disclosed to

plaintiff” during the deposition of defendant Michael Burns and upon further review and

consultation with Deputy Warden Ross).

       The plaintiff, accordingly, argues that the materials at issue should be redesignated as

confidential, but not for attorneys’ eyes only. See Opposition at 3. In the alternative, he argues

that the defendants’ “blanket designation of hundreds of pages of materials is substantially

overbroad,” requesting that the court take a more balanced approach; for example, by permitting

him to view the documents or conducting an in camera review to ensure that only particularly

sensitive passages are redacted. Id. at 9-10. Finally, the plaintiff requests that his counsel be

permitted “to at least discuss the general substance of the challenged materials with [him] to ensure

his right to share in a very basic understanding of his claim and how the objected-to Attorneys-

Eyes-Only documents will be employed to prove his claims.” Id. at 9.

       As the defendants rejoin, see Defendants’ Reply Memorandum in Support of Motion To

Retain Confidentiality Designations (“Reply”) (ECF No. 36) at 1, they have no heightened burden.

They must simply show good cause to retain the designations at issue. See Confidentiality Order

¶ 9(c). Their evidence meets that standard.

       First, the defendants do not make a fatally vague showing that the 2016 policies and

training materials are sufficiently similar to those currently in effect to implicate jail safety and

security concerns. Deputy Warden Ross avers that those materials are sufficiently similar to

current ones, for example, with respect to the circumstances in which force may be used and the

steps involved in a cell extraction, that prisoners could use that information to hinder efforts to




                                                 6
maintain prison safety and security and to put corrections officers in harm’s way. See Ross Aff.

¶ 8.1

         Second, prisoners’ unawareness of which aspects of a superseded policy have changed

does not mitigate the risk of release of still-relevant information. As the defendants note, “if a

prisoner is capable, with reasonable accuracy, [of] predict[ing] how an officer will act based on an

outdated policy, he remains able to use that information to put prison staff in danger.” Reply at 2.

         Third, the defendants adequately address the risks of release of the materials at issue,

including the 2016 Sabre Manual, to the plaintiff, by tendering evidence that information of this

nature readily circulates among the prison population when it becomes available and that, if even

one prisoner were to learn the details of the prison’s use of force policies, that information would

spread. See Ross Aff. ¶ 7.

         Fourth, the fact that the defendants redesignated the 2016 Sabre Manual as for attorney’s

eyes only does not undermine their bid to retain that designation.2 The defendants make an

adequate showing that specific types of information contained therein could be used to undermine

corrections officers’ efforts to use chemical spray or place them at risk of harm. See Ross Aff. ¶ 5

(noting that 2016 Sabre Manual “describes how corrections officers employ chemical agents (e.g.,

minimum deployment distance, duration of spray, and positioning), and identifies the

specifications of OC products used at the prison (e.g., capacity, propellant, and safety

mechanisms)”).




1
  Moreover, as the defendants argue, see Reply at 2, Poitras, the case that the plaintiff cites for the proposition that
law enforcement interests in outdated materials stale over time, see Opposition at 5, is distinguishable, concerning a
statutory Freedom of Information Act exemption that permits nondisclosure when the information at issue would
interfere with pending or anticipated law enforcement proceedings, a concern that is inherently “temporal in nature,”
Poitras, 303 F. Supp. 3d at 157 (citation and internal quotation marks omitted). Poitras, hence, does not address the
extent to which outdated prison policies are “stale” with respect to security and safety concerns.
2
  The plaintiff does not argue that the redesignation was untimely. See Opposition at 6.

                                                           7
       Fifth, and finally, the balance of the parties’ interests favors the grant of this motion. As

discussed above, the defendants have produced evidence that the materials at issue contain

sensitive information that could be used to thwart corrections officers’ efforts to maintain security

at the Prison and/or pose a risk to officer safety and that such information, if released to even one

prisoner, would spread throughout the Prison. They, thus, have a strong interest in the designation

of these documents as for attorneys’ eyes only.

       The plaintiff, on the other hand, has not demonstrated a compelling need to obtain or view

these materials to participate meaningfully in his case. As the defendants observe, “[c]ounsel

remains able to consult with [the plaintiff] about his recollection of what transpired, whether

generally or through specific inquiries or reference to other discovery, and counsel can compare

that account to the text of the 2016 policies and the guidance provided to officers in the produced

training materials and manual.” Motion at 6. Indeed, the defendants note that “counsel has already

pursued extensive lines of questioning on these very topics in the depositions of Defendants Burns

and [Kyle] Ruffner[,]” id., and the plaintiff “attended the lion’s share” of those depositions “in

person[,]” Reply at 3.

       As the defendants argue, see id., the plaintiff need not have access to the Prison’s policies

and training guidelines or the chemical manufacturer’s guidelines to understand and appreciate his

counsel’s assessments of his constitutional claims, and his lack of such access does not prevent his

counsel from reasonably consulting with him and providing such assessment to the extent

reasonably necessary, see Opposition at 4 n.5 (noting that, pursuant to Me. R. Prof. Conduct 1.4,

a lawyer must “reasonably consult with the client about the means by which the client’s objectives

are to be accomplished” and “explain a matter to the extent reasonably necessary to permit the

client to make informed decisions regarding the representation”).



                                                  8
       To the extent that the plaintiff requests, in the alternative, that the court (i) permit him to

view the materials at issue “for a temporary period,” (ii) undertake an in camera review and order

the disclosure of those materials with only “particularly sensitive information” redacted, and/or

(iii) permit his counsel to discuss “the general substance” of the challenged materials with him,

those requests are denied. Id. at 9. As discussed above, the defendants have shown good cause

for the retention of the attorneys’ eyes only designation, which strikes a reasonable balance

between the parties’ interests.

                                        IV. Conclusion

       For the foregoing reasons, I GRANT the defendants’ motion to retain the attorneys’ eyes

only designations of (i) 2016 DOC policies governing the use of force, including the use of

chemical agents and cell extractions, (ii) 2016 DOC training materials on cell extraction

procedures, (iii) the 2016 Sabre Manual, and (iv) portions of deposition transcripts discussing those

documents.



                                             NOTICE


        In accordance with Federal Rule of Civil Procedure 72(a), a party may serve and file an
objection to this order within fourteen (14) days after being served with a copy thereof.

         Failure to file a timely objection shall constitute a waiver of the right to review by the
district court and to any further appeal of this order.


       Dated this 25th day of October, 2019.

                                                              /s/ John H. Rich III
                                                              John H. Rich III
                                                              United States Magistrate Judge




                                                 9
